 



Exhibit 10.3
February 22, 2008
VIA HAND DELIVERY
Mr. Hollings C. Renton
Onyx Pharmaceuticals, Inc.
2100 Powell Street
Emeryville, CA 94608
Re: Retirement Agreement
Dear Hollings:
This letter sets forth the terms of the retirement agreement (the “Agreement”)
that Onyx Pharmaceuticals, Inc. (the “Company”) is offering to you to facilitate
your retirement from the Company:
     1. Retirement Date. On March 31, 2008, as you have indicated to the
Company, you will retire from your position as President and Chief Executive
Officer and from any other employment-related office or employment-related
position you hold with the Company, and your employment with the Company will
end (the “Retirement Date”). Until the Retirement Date, you will continue to use
reasonably diligent efforts to perform your assigned duties and
responsibilities, and continue to report to the Company’s Board of Directors
(the “Board”). During your continued employment through the Retirement Date, you
will receive your regular base salary payments and benefits which you currently
receive. Of course, you must continue to comply with all of the Company’s
policies and procedures during your continued employment and the Board retains
the discretion to accelerate the Retirement Date if you willfully breach in any
material way any Company policies or procedures, or any of your other
obligations to the Company, in any such event, after you are given written
notice of the breach in reasonable detail and, if curable, a reasonable
opportunity to cure. In addition, as you have indicated to the Company,
effective as of the Retirement Date, you will resign your position as a director
on the Board and the Company will accept that resignation, which will be
reflected in a signed resignation letter to the Board substantially in the form
attached hereto as Exhibit C.
     2. Accrued Salary and Vacation. On the Retirement Date, the Company will
pay you all accrued salary, and all accrued and unused vacation earned through
the Retirement Date, subject to standard payroll deductions and withholdings.
You are entitled to these payments by law.
     3. Retirement Benefits. If you: (a) timely sign, and date this Agreement,
and allow it to become effective; and (b) sign and date the Retirement Date
Release attached hereto as

 



--------------------------------------------------------------------------------



 



Mr. Hollings C. Renton
February 22, 2008
Page 2
Exhibit A on or within 21 days after the Retirement Date, and allow the
Retirement Date Release to become effective; then the Company will provide you
with the following retirement benefits (the “Retirement Benefits”):
          (a) Retirement Payment. The Company will make a single lump sum
retirement payment (the “Retirement Payment”) of $1,045,000. The Retirement
Payment will be subject to required payroll deductions and withholdings, and
will be paid within two (2) business days after the Effective Date of the
Retirement Date Release (as defined in Exhibit A).
          (b) Insurance Benefits. As provided by the federal COBRA law and
comparable state insurance laws (collectively, “COBRA”), and by the Company’s
current group health insurance policies, you will be eligible to continue your
current group health insurance benefits at your own expense for a period of time
following the Retirement Date and, later, to convert to an individual policy if
you wish. You will be provided with a separate notice of your COBRA rights and
obligations on or after the Retirement Date. If you timely elect continued
coverage under COBRA, as part of this Agreement, the Company will reimburse your
COBRA premiums (including cost of dependent coverage, if applicable) sufficient
to continue your current level of health insurance coverage (including group
medical, dental and vision insurance coverage) for a period of twelve
(12) months from the Retirement Date provided that you remain eligible for COBRA
coverage. The Company also will reimburse you for your documented premiums for
your current level of life insurance coverage for twelve (12) months from the
Retirement Date, up to the premium amounts paid by the Company currently for
such insurance coverage.
          (c) Administrative Support. For the twelve (12) month period following
the Retirement Date, the Company will pay up to a maximum amount of $80,000 for
reasonable administrative support services for you, provided by an independent
contractor you select, subject to the approval of the Company which shall not be
unreasonably withheld, who will provide such administrative services at your
direction. Payments will be made directly to the independent contractor in
response to invoices specifying the services provided.
          (d) D&O Insurance. The Company covenants that, so long as it maintains
any D&O insurance for any of its officers or directors, you shall at all times
be covered by such insurance, whether as a current officer and director until
the Retirement Date, or as a former officer or director or otherwise after the
Retirement Date, with coverage equivalent to the coverage afforded the Company’s
officers and directors at the time; provided, however, that you shall receive
such D&O insurance coverage only for the same period of time as the period for
which you are entitled to indemnification under the terms of your
Indemnification Agreement with the Company dated May 7, 1996 (the
“Indemnification Agreement,” attached hereto as Exhibit D). The Indemnification
Agreement is incorporated by reference herein; it is not superseded or modified
by this Agreement; and it will continue in full force and effect after the
Effective Date of this Agreement.
     4. Consulting Agreement. You will serve as a consultant to the Company
under the terms specified below, commencing on the Retirement Date and
continuing through the

 



--------------------------------------------------------------------------------



 



Mr. Hollings C. Renton
February 22, 2008
Page 3
earlier of the following (the “Consulting Period”): (a) three (3) years and one
day after the Retirement Date; (b) ten (10) days after you give written notice
of termination of the Consulting Period in your discretion, at any time
following three (3) months after the commencement of the Consulting Period; or
(c) the date that the Company terminates the Consulting Period due to any
willful material breach by you of this Agreement or the Proprietary Information
Agreement (as defined in Section 4(d)), in any such event, after you are given
written notice of the breach in reasonable detail and, if curable, a reasonable
opportunity to cure.
          (a) Consulting Services. You agree to provide consulting services to
the Company in any area of your expertise upon request by the Chief Executive
Officer (“CEO”) of the Company. During the Consulting Period, you will report
directly to the CEO, or as otherwise specified by the CEO. You agree to exercise
a reasonable degree of professionalism and utilize your expertise and creative
talents in performing these services. For the first three (3) months after the
Retirement Date, your consulting services will include providing transition
assistance and briefing to the CEO for up to a maximum of forty (40) hours per
month. During the remaining portion of the Consulting Period, you agree: (i) to
make yourself available to provide up to ten (10) hours of consulting services
per month as requested by the CEO; and (ii) to research and prepare written
reports to the CEO on a quarterly basis concerning applicable market trends,
scientific and commercial opportunities, and the competitive environment (the
“Quarterly Reports”).
          (b) Consulting Fees and Benefits.
               (i) Consulting Fees. During the Consulting Period, you will be
paid consulting fees of $625.00 per hour (“Consulting Fees”) for each hour or
portion thereof that you actually provide consulting services to the Company as
described in Section 4(a). You shall invoice these fees (and any legitimate
out-of-pocket expenses you incur in good faith in providing Consulting Services
to the Company) to the Company as often as monthly, and the Company shall pay
you such fees and expenses within fifteen (15) days after receipt of each such
invoice.
               (ii) Independent Contractor Relationship. During the Consulting
Period, your consulting relationship with the Company will be that of an
independent contractor, and nothing in this Agreement is intended to, or should
be construed to, create a partnership, agency, joint venture or employment
relationship. As an independent contractor, during the Consulting Period you
will not be entitled to, and will not receive, except as expressly set forth
otherwise herein, any of the benefits which the Company may make available to
its employees, including, but not limited to, group health or life insurance,
profit-sharing, 401(k) Plan matching contributions, or retirement benefits,
other than any rights you may otherwise have with respect to such benefits due
to your status as a former employee including your rights to continued group
health insurance coverage pursuant to COBRA.
               (iii) Taxes and Withholding. You are solely responsible for, and
will file, on a timely basis, all tax returns and payments required to be filed
with, or made to, any federal, state or local tax authority with respect to the
performance of consulting services and

 



--------------------------------------------------------------------------------



 



Mr. Hollings C. Renton
February 22, 2008
Page 4
receipt of Consulting Fees under this Agreement. You are solely responsible for,
and must maintain adequate records of, expenses incurred in the course of
performing services under this Agreement. The Company will not withhold from the
Consulting Fees any amount for taxes, social security or other payroll
deductions. The Company will regularly report the Consulting Fees paid to you by
filing Form 1099-MISC with the Internal Revenue Service as required by law. You
hereby acknowledge that you will be entirely responsible for payment of any such
taxes.
               (iv) Stock Option. Your outstanding stock options and restricted
stock awards (the “Equity Awards”) will continue to vest during the Consulting
Period, provided that you remain in compliance with the terms of this Agreement.
You will have one (1) year to exercise any vested shares following the end of
the Consulting Period, provided, however, that in no event will any exercise
period be extended beyond the original term of the applicable option grant. The
Equity Awards which are options that vest during the Consulting Period will
cease being incentive stock options under Section 422 of the Internal Revenue
Code due to the extension of your vesting period beyond your employment
termination. The Company represents and warrants to you that the applicable
equity plan documents and agreements allow for and do not prohibit the continued
vesting and additional time to exercise provided in this Agreement.
          (c) Limitations on Authority. You will have no responsibilities or
authority as a consultant to the Company other than as provided above. As a
consultant, you agree not to represent or purport to represent the Company in
any manner whatsoever to any third party unless expressly authorized by the CEO
or Board, in writing, to do so.
          (d) Proprietary Information and Inventions. You agree that Sections 1,
4 and 5 (excluding the second paragraph of Section 5) of the Proprietary
Information, Inventions and Non-Solicitation Agreement between you and the
Company dated March 30, 1993 (the “Proprietary Information Agreement” a copy of
which is attached hereto as Exhibit B) shall govern any Company information to
which you have access or which you develop, or inventions made by you, while
performing consulting services during the Consulting Period.
          (e) Other Work Activities. Throughout the Consulting Period, you
retain the right to engage in employment, consulting, or other work
relationships in addition to your work for the Company, provided that such other
employment, consulting, or work relationships do not interfere in any material
way with your continuing obligations to the Company or otherwise create a
material conflict of interest with the Company; provided, however, that (a) you
may continue your service on the Boards on which you currently serve, and
(b) you may undertake any such activity with the prior written approval of the
Company, which approval shall not be unreasonably withheld. The Company will
make reasonable arrangements to enable you to perform your work for the Company
at such times and in such a manner so that it will not interfere with other
activities in which you may engage. If you willfully and materially breach
Section 4(e) or the Proprietary Information Agreement, in any such event, after
you are given written notice of the breach in reasonable detail and, if curable,
a reasonable opportunity to cure,

 



--------------------------------------------------------------------------------



 



Mr. Hollings C. Renton
February 22, 2008
Page 5
then, in addition to any other remedies, the Company’s obligation to pay you
Consulting Fees will cease immediately, the Company will have the right to
terminate the Consulting Period as provided in Section 4 of this Agreement, and
you will not receive option vesting after the date of your material breach.
     5. Other Compensation or Benefits. You acknowledge that, except as
expressly provided in this Agreement, you have not earned and will not receive
from the Company any additional compensation, including but not limited to
salary or bonuses, severance or employee benefits during your continued
employment or after the Retirement Date. By way of example, but not limitation,
you acknowledge and agree that you are not eligible for any bonus compensation
for 2008. You further acknowledge and agree that you are not currently entitled
to receive any Change in Control severance benefits (including without
limitation any accelerated vesting of your stock options provided for in your
stock option agreements or the Company’s stock option plan). In addition, you
agree that the Executive Change in Control Severance Benefits Agreement between
you and the Company remains effective through the Retirement Date and terminates
thereafter.
     6. Proprietary Information Obligations. You acknowledge and reaffirm your
obligations under your Proprietary Information Agreement which continue during
your continued employment, and both during and after the Consulting Period.
     7. Return of Company Property. You agree to return to the Company, on the
Retirement Date or earlier if requested by the Company, all Company documents
(and all copies thereof) and other property of the Company in your possession or
control, including, but not limited to, Company files, notes, correspondence,
memoranda, notebooks, drawings, records, reports, lists, compilations of data,
proposals, agreements, drafts, minutes, studies, plans, forecasts, purchase
orders, financial and operational information, product and training information,
research and development information, contact lists or directories, sales and
marketing information, personnel and compensation information, vendor
information, promotional literature and instructions, product specifications and
manufacturing information, computer-recorded information, electronic information
(including e-mail and correspondence), other tangible property and equipment
(including, but not limited to, computer equipment, facsimile machines, and
cellular telephones), credit cards, entry cards, identification badges and keys;
and any materials of any kind that contain or embody any proprietary or
confidential information of the Company (and all reproductions thereof in whole
or in part); provided, however, that you may keep the Company’s laptop computer
and Blackberry provided to you by the Company (collectively, the “Computer
Equipment”), and the Company transfers its ownership rights in such Computer
Equipment to you effective as of the Effective Date of the Retirement Date
Release. The Computer Equipment is provided in its “as is” condition and without
warranty or guarantee of any kind. You agree that you will make a diligent and
timely search to locate any such documents, property and information. In
addition, with respect to any personally owned computer, server, or e-mail
system, or the Computer Equipment, which you have used to receive, store,
review, prepare or transmit any Company confidential or proprietary data,
materials or information, then you agree to provide the Company, no later than
the

 



--------------------------------------------------------------------------------



 



Mr. Hollings C. Renton
February 22, 2008
Page 6
Retirement Date, with a computer-useable copy of all such information and then
permanently delete and expunge such Company confidential or proprietary
information from those systems without retaining any reproductions (in whole or
in part); and you agree to provide the Company access to your system and the
Computer Equipment as requested to verify that the necessary copying and/or
deletion is done. Your timely compliance with this Section 7 is a precondition
to your eligibility for the Retirement Benefits. Notwithstanding the foregoing,
you will not be required to return, on the Retirement Date, any documents or
other property that you determine in your reasonable judgment you need to retain
for your use in connection with your consulting relationship with the Company,
which you must identify in written form and provide to the CEO to approve for
your retention (which approval will not be unreasonably withheld), provided,
however, that any such retained documents and property (with the exception of
the Computer Equipment) must be immediately returned upon termination of the
Consulting Period or any earlier written demand by the CEO.
     8. Nonsolicitation. You agree that during your continued employment and the
Consulting Period, and for one year following the termination of the Consulting
Period, you will not, either directly or through others, solicit or attempt to
solicit any employee, consultant, or independent contractor of the Company to
terminate his or her relationship with the Company in order to become an
employee, consultant or independent contractor to or for any other person or
entity.
     9. Nondisparagement. You agree not to disparage the Company or the
Company’s officers, directors, employees, shareholders, parents, subsidiaries,
affiliates, and agents, in any manner likely to be harmful to them or their
business, business reputation or personal reputation, and the Company (through
its officers and directors) agrees not to disparage you in any manner likely to
be harmful to your business, business reputation or personal reputation;
provided that the parties may respond accurately and fully to any question,
inquiry or request for information when required by legal process
     10. Dispute Resolution. To aid in the rapid and economical resolution of
any disputes which may arise under this Agreement, you and the Company agree
that any and all claims, disputes or controversies of any nature whatsoever
arising from or regarding the interpretation, performance, negotiation,
execution, enforcement or breach of this Agreement, your employment, or the
termination of your employment, including but not limited to any statutory
claims, shall be resolved by confidential, final and binding arbitration
conducted before a single arbitrator with JAMS, Inc. (“JAMS”) in San Francisco,
California, in accordance with JAMS’ then-applicable arbitration rules. The
parties acknowledge that by agreeing to this arbitration procedure, they waive
the right to resolve any such dispute through a trial by jury, judge or
administrative proceeding. You will have the right to be represented by legal
counsel at any arbitration proceeding. The arbitrator shall: (a) have the
authority to compel adequate discovery for the resolution of the dispute and to
award such relief as would otherwise be available under applicable law in a
court proceeding; and (b) issue a written statement signed by the arbitrator
regarding the disposition of each claim and the relief, if any, awarded as to
each claim, the reasons for the award, and the arbitrator’s essential findings
and conclusions on which

 



--------------------------------------------------------------------------------



 



Mr. Hollings C. Renton
February 22, 2008
Page 7
the award is based. The Company shall bear JAMS’ arbitration fees and
administrative costs. Nothing in this Agreement shall prevent either you or the
Company from obtaining injunctive relief in court to prevent irreparable harm
pending the conclusion of any such arbitration. Any awards or orders in such
arbitrations may be entered and enforced as judgments in the federal and state
courts of any competent jurisdiction. The arbitrator, and not a court, shall be
authorized to determine whether the provisions of this paragraph apply to a
dispute, controversy or claim sought to be resolved in accordance with these
arbitration procedures.
     11. No Voluntary Adverse Action. You agree that you will not voluntarily
(except in response to legal compulsion) assist any person in bringing or
pursuing any proposed or pending litigation, arbitration, administrative claim
or other formal proceeding against the Company, its parent or subsidiary
entities, affiliates, officers, directors, employees or agents, provided,
however, that you are not hereby precluded from bringing any such an action on
your own behalf with respect to any Excluded Claims (as defined in Section 15).
     12. Cooperation. You agree to cooperate fully with the Company in
connection with its actual or contemplated defense, prosecution, or
investigation of any claims or demands by or against third parties, or other
matters arising from events, acts, or failures to act that occurred during the
period of your employment by the Company. Such cooperation includes, without
limitation, making yourself available to the Company upon reasonable notice,
without subpoena, to provide complete, truthful and accurate information in
witness interviews, depositions, and trial testimony. The Company will reimburse
you for reasonable out-of-pocket expenses you incur in connection with any such
cooperation (excluding foregone wages, salary, or other compensation) and will
make reasonable efforts to accommodate your scheduling needs. In addition, you
agree to execute all documents (if any) necessary to carry out the terms of this
Agreement.
     13. Disclosure of Agreement. You hereby acknowledge and agree that this
Agreement and a description of the terms set forth herein will be filed by the
Company with the Securities and Exchange Commission pursuant to its obligations
as a reporting company under the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder, and consequently shall be
publicly available. The Company will prepare a press release regarding your
retirement for your approval (which shall not be unreasonably withheld), and all
public statements regarding your retirement shall have substantially the same
tone and substance as the press release.
     14. No Admissions. Nothing contained in this Agreement shall be construed
as an admission by you or the Company of any liability, obligation, wrongdoing
or violation of law.
     15. General Release. In exchange for the consideration provided to you by
this Agreement that you are not otherwise entitled to receive, you hereby
generally and completely release, acquit and forever discharge the Company, and
its parent, subsidiary, and affiliated entities, along with its and their
predecessors and successors and their respective directors, officers, employees,
shareholders, stockholders, partners, agents, attorneys, insurers, affiliates
and assigns (collectively, the “Released Parties”), of and from any and all
claims, liabilities and

 



--------------------------------------------------------------------------------



 



Mr. Hollings C. Renton
February 22, 2008
Page 8
obligations, both known and unknown, that arise from or are in any way related
to events, acts, conduct, or omissions occurring at any time prior to and
including the date that you sign this Agreement (collectively, the “Released
Claims”). The Released Claims include, but are not limited to: (a) all claims
arising out of or in any way related to your employment with the Company, or the
termination of that employment; (b) all claims related to your compensation or
benefits from the Company, including salary, bonuses, commissions, other
incentive compensation, vacation pay and the redemption thereof, expense
reimbursements, severance payments, fringe benefits, stock, stock options, or
any other ownership or equity interests in the Company; (c) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing; (d) all tort claims, including but not limited to
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
but not limited to claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
amended), the federal Age Discrimination in Employment Act of 1967 (as amended)
(the “ADEA”), and the California Fair Employment and Housing Act (as amended).
Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims”): (a) any rights or claims for indemnification you
may have pursuant to any written indemnification agreement with the Company to
which you are a party (including but not limited to the Indemnification
Agreement), the charter, bylaws, or operating agreements of the Company, or
under applicable law; (b) any rights which are not waivable as a matter of law;
(c) any claims arising from this Agreement or any breach of this Agreement;
(d) any vested or vesting rights under any Company pension, retirement, equity
or other benefit plans, (e) claims for health and other insurance benefits based
on claims already submitted or which are covered claims properly submitted in
the future, or (f) claims arising out of events, acts or omissions after the
date you sign this Agreement. In addition, nothing in this Agreement prevents
you from filing, cooperating with, or participating in any investigation or
proceeding before the Equal Employment Opportunity Commission, the Department of
Labor, the California Department of Fair Employment and Housing, or any other
government agency, except that you hereby waive your right to any monetary
benefits in connection with any such claim, charge, investigation or proceeding.
You hereby represent and warrant that, other than the Excluded Claims, you are
not aware of any claims you have or might have against any of the Released
Parties that are not included in the Released Claims.
     16. ADEA Waiver. You hereby acknowledge that you are knowingly and
voluntarily waiving and releasing any rights you may have under the ADEA, and
that the consideration given for the waiver and release you have given in this
Agreement is in addition to anything of value to which you were already
entitled. You further acknowledge that: (a) your waiver and release do not apply
to any rights or claims that may arise after the date you sign this Agreement;
(b) you should consult with an attorney prior to signing this Agreement
(although you may voluntarily decide not to do so); (c) you have twenty-one
(21) days to consider this Agreement (although you may choose voluntarily to
sign this Agreement sooner); (d) you have seven (7) days following the date you
sign this Agreement to revoke this Agreement (in a written revocation sent to
and received by the Company’s Chief Executive Officer); and (e) this

 



--------------------------------------------------------------------------------



 



Mr. Hollings C. Renton
February 22, 2008
Page 9
Agreement will not be effective until the date upon which the revocation period
has expired, which will be the eighth day after you sign this Agreement,
provided that you do not revoke it (the “Effective Date”).
     17. Section 1542 Waiver. In giving the release herein, which includes
claims which may be unknown to you at present, you acknowledge that you have
read and understand Section 1542 of the California Civil Code, which reads as
follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
(California Civil Code section 1542)
You hereby expressly waive and relinquish all rights and benefits under that
section and any law or legal principle of similar effect in any jurisdiction
with respect to your release of claims in this Agreement, including your release
of unknown and unsuspected claims.
     18. Entire Agreement. This Agreement, including all exhibits, constitutes
the complete, final and exclusive embodiment of the entire agreement between you
and the Company with regard to the subject matter hereof. It supersedes any and
all other agreements entered into by and between you and the Company on its
subject matter. It is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein. It
may not be modified except in a written agreement approved by the Board and
signed by you and a duly authorized officer of the Company. Each party has
carefully read this Agreement, has been afforded the opportunity to be advised
of its meaning and consequences by his or its respective attorneys, and signed
the same of his or its own free will. Any ambiguity in this Agreement shall not
be construed against either party as the drafter.
     19. Attorneys’ Fees. If either you or the Company brings any action to
enforce rights under this Agreement, the party successful in enforcing this
Agreement shall be entitled to recover reasonable attorneys’ fees and costs
(including in collection and on appeal) incurred by that party in connection
with such action.
     20. Successors and Assigns. This Agreement will bind the heirs, personal
representatives, successors, assigns, executors and administrators of each
party, and will inure to the benefit of each party, its heirs, successors and
assigns. The Company agrees to obtain the assumption of this Agreement by any
successor or assign of the Company. Any failure by the Company to obtain such
assumption shall be a material breach which automatically accelerates the
vesting of all of your unvested Equity Awards.
     21. Applicable Law. This Agreement will be deemed to have been entered into
and will be construed and enforced in accordance with the laws of the State of
California without regard to conflict of laws principles.

 



--------------------------------------------------------------------------------



 



Mr. Hollings C. Renton
February 22, 2008
Page 10
     22. Severability; Waiver of Breach. If any provision of this Agreement is
determined to be invalid or unenforceable, in whole or in part, this
determination will not affect any other provision of this Agreement and the
provision in question shall be deemed modified so as to be rendered enforceable
in a manner consistent with the intent of the parties, insofar as possible under
applicable law. Any waiver of a breach of this Agreement, or rights hereunder,
shall be in writing and shall not be deemed to be a waiver of any successive
breach or rights hereunder.
     23. Counterparts. This Agreement may be executed in two counterparts, each
of which will be deemed an original, all of which together constitutes one and
the same instrument. Facsimile signatures are as effective as original
signatures.
If this Agreement is acceptable to you, please sign below within twenty-one
(21) days of your receipt of this Agreement, and return the fully signed
original to me. If you do not sign this Agreement within the aforementioned
timeframe and promptly return it to me, then the Company’s offer of Retirement
Benefits contained herein will expire.
We wish you the best in your retirement, and look forward to continuing to work
with you prior to and during the Consulting Period.
Sincerely,

          Onyx Pharmaceuticals, Inc.    
 
       
By:
  /s/ Paul Goddard
 
     Paul Goddard, Chairman              Compensation Committee, Board of
Directors

Exhibit A — Retirement Date Release
Exhibit B — Proprietary Information, Inventions and Non-Solicitation Agreement
Exhibit C — Form of Board Resignation Letter
Exhibit D — Indemnification Agreement

     
Understood and Agreed:
     
     /s/ Hollings C. Renton
 
Hollings C. Renton
   
 
   
Date: February 22, 2008
   

 



--------------------------------------------------------------------------------



 



Exhibit A
RETIREMENT DATE RELEASE
(To be signed on or within 21 days after the Retirement Date)
     Pursuant to the terms of the Retirement Agreement (the “Agreement”) between
Onyx Pharmaceuticals, Inc. (the “Company”) and me dated February 22, 2008, and
as a condition of the Retirement Benefits to be provided to me under the
Agreement, I hereby provide the following Retirement Date Release (the
“Release”). I understand that I am not entitled to the Retirement Benefits
unless I timely sign this Release and allow it to become effective.
     1. General Release. In exchange for the Retirement Benefits to be provided
to me that I am not otherwise entitled to receive, I hereby generally and
completely release, acquit and forever discharge the Company and its parent,
subsidiary, and affiliated entities, along with its and their predecessors and
successors and their respective directors, officers, employees, shareholders,
stockholders, partners, agents, attorneys, insurers, affiliates and assigns
(collectively, the “Released Parties”), of and from any and all claims,
liabilities and obligations, both known and unknown, that arise from or are in
any way related to events, acts, conduct, or omissions occurring at any time
prior to and including the date that I sign this Release (collectively, the
“Released Claims”). The Released Claims include, but are not limited to: (a) all
claims arising out of or in any way related to my employment with the Company,
or the termination of that employment; (b) all claims related to my compensation
or benefits from the Company, including salary, bonuses, commissions, other
incentive compensation, vacation pay and the redemption thereof, expense
reimbursements, severance payments, fringe benefits, stock, stock options, or
any other ownership or equity interests in the Company; (c) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing (including but not limited to claims based on or
arising from the Agreement); (d) all tort claims, including but not limited to
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
but not limited to claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
amended), the federal Age Discrimination in Employment Act of 1967 (as amended)
(the “ADEA”), and the California Fair Employment and Housing Act (as amended).
Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims”): (a) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company to
which I am a party, the charter, bylaws, or operating agreements of the Company,
or under applicable law; (b) any rights which are not waivable as a matter of
law; (c) any claims arising from this Agreement or any breach of the Agreement;
(d) any vested or vesting rights under any Company pension, retirement, equity
or other benefit plans; (e) claims for health and other insurance benefits based
on claims already submitted or which are covered claims properly submitted in

A-1



--------------------------------------------------------------------------------



 



the future; or (f) claims arising out of events, acts or omissions after the
date you sign this Agreement. In addition, nothing in this Release prevents me
from filing, cooperating with, or participating in any investigation or
proceeding before the Equal Employment Opportunity Commission, the Department of
Labor, the California Department of Fair Employment and Housing, or any other
government agency, except that I hereby waive my right to any monetary benefits
in connection with any such claim, charge, investigation or proceeding. I hereby
represent and warrant that, other than the Excluded Claims, I am not aware of
any claims I have or might have against any of the Released Parties that are not
included in the Released Claims.
     2. ADEA Waiver. I acknowledge that I am knowingly and voluntarily waiving
and releasing any rights I may have under the ADEA, that the consideration given
for the Release is in addition to anything of value to which I was already
entitled, and that I have been advised by this writing, as required by the ADEA,
that: (a) my release of claims does not apply to any rights or claims that arise
after the date I sign this Release; (b) I should consult with an attorney prior
to signing this Release (although I may choose voluntarily not to do so); (c) I
have twenty-one (21) days to consider this Release (although I may choose
voluntarily to sign it sooner); (d) I have seven (7) days following the date I
sign this Release to revoke it by providing written notice of my revocation to
the Company’s Board of Directors; and (e) this Release will not be effective
until the date upon which the revocation period has expired unexercised, which
will be the eighth day after I sign this Release (“Effective Date”).
     3. Section 1542 Waiver. In giving the general release herein, which
includes claims which may be unknown to me at present, I acknowledge that I have
read and understand Section 1542 of the California Civil Code, which reads as
follows: “A general release does not extend to claims which the creditor does
not know or suspect to exist in his or her favor at the time of executing the
release, which if known by him or her must have materially affected his or her
settlement with the debtor.” I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any other jurisdiction of similar
effect with respect to my release of claims, including but not limited to any
unknown or unsuspected claims herein.
     4. Representations. I hereby represent that I have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which I am eligible, pursuant to the Family
and Medical Leave Act or otherwise, and have not to the best of my knowledge
suffered any on-the-job injury for which I have not already filed a workers’
compensation claim.

          Understood and Agreed:    
 
              Hollings C. Renton    
 
       
Date:
       
 
 
 
   

A-2



--------------------------------------------------------------------------------



 



Exhibit B
PROPRIETARY INFORMATION, INVENTIONS AND NON-SOLICITATION AGREEMENT

B-1



--------------------------------------------------------------------------------



 



Exhibit C

FORM OF BOARD RESIGNATION LETTER
March 31, 2008
Board of Directors
Onyx Pharmaceuticals, Inc.
2100 Powell Street
Emeryville, CA 94608
Re: Resignation of Director Position
To the Board:
This letter confirms my resignation from my position as a director on the Board
of Directors of Onyx Pharmaceuticals, Inc., effective March 31, 2008. I am
extremely honored and pleased to have been a member of the Board for the
previous fifteen years, and to have worked with all of you as a member of the
Onyx Pharmaceuticals team during my long tenure with the Company.
My best wishes for the continued success of the Company, and I look forward to
assisting with the Company’s future successes in my new role as a consultant to
the Company.

          Sincerely,    
 
              Hollings C. Renton    

C-1



--------------------------------------------------------------------------------



 



Exhibit D
INDEMNIFICATION AGREEMENT

D-1